Citation Nr: 1709129	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  13-11 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lumbar spine degenerative joint disease, to include as secondary to service connected musculotendinous strain, right posterior rib cage.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for a left shoulder disability.

5.  Entitlement to service connection for a right shoulder disability.

6.  Entitlement to service connection for a right knee disability.

7.  Entitlement to service connection for a left knee disability.

8.  Entitlement to a compensable evaluation for musculotendinous strain right posterior rib cage.
9.  Entitlement to a 10 percent evaluation based on multiple noncompensable service connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified at a travel board hearing before the Board in May 2016.  

The issue of entitlement to service connection for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In May 2016, prior to the promulgation of a decision in the appeal, the Board received a request from the Veteran to withdraw the issues of entitlement to a compensable evaluation for musculotendinous strain right posterior rib cage; entitlement to a 10 percent evaluation based on multiple noncompensable service connected disabilities; and entitlement to service connection for cervical spine, left shoulder, right shoulder, left knee, and right knee disabilities. 

2.  Tinnitus had its onset in service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issues of entitlement to a compensable evaluation for musculotendinous strain right posterior rib cage; entitlement to a 10 percent evaluation based on multiple noncompensable service connected disabilities; and entitlement to service connection for cervical spine, left shoulder, right shoulder, left knee, and right knee disabilities, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issues

The Veteran has withdrawn the issues of entitlement to a compensable evaluation for musculotendinous strain right posterior rib cage; entitlement to a 10 percent evaluation based on multiple noncompensable service connected disabilities; and entitlement to service connection for cervical spine, left shoulder, right shoulder, left knee, and right knee disabilities.  There remain no allegations of errors of fact or law for appellate consideration with regard to those issues.  The Board does not have jurisdiction to review those issues, and dismissal is warranted.

Service Connection-Tinnitus

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a). 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  Competency is distinguished from the credibility and weight of admissible evidence, which are also factual determinations.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

"Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance).  If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

The Veteran served in the Air Force with a military occupational specialty of jet engine mechanic.  The probability of hazardous noise exposure associated with this occupational specialty is "highly probable" according to VA's Duty MOS Noise Exposure Listing.  See http://vbaw.vba.va.gov/bl/21/rating/docs/dutymosnoise.xls.  Tinnitus was not noted in the service treatment records.  

On VA audiological examination in April 2010, the Veteran reported military noise exposure from aircraft noise and engines, loud machinery including test cells, generators, compressors, and auxiliary power units, and heavy equipment including hoists and fork lifts.  The examiner stated that "although there is a claim for tinnitus, Veteran denied the presence of tinnitus at this examination therefore medical opinion regarding tinnitus is deferred."

On a VA audiological examination in February 2015, the examiner noted that the Veteran reported "longstanding tinnitus which has been present "...for years;" exact date of onset unknown.  Described as a bilateral intermittent ringing/buzzing sound."  The examiner stated that it was less likely than not (less than 50% probability) that the Veteran's tinnitus was caused by or a result of military noise exposure.  "Rationale: Records show that Veteran denied the presence of tinnitus during previous VA C&P Audio Examination dated 4/12/10.  No complaint/diagnosis of tinnitus found in the service treatment records.  Military noise exposure conceded (jet mechanic).  However, it is widely accepted that noise-induced tinnitus typically occurs at the time of the exposure, and does not develop over 30 years after military separation."

At her hearing before the undersigned, the Veteran testified that her tinnitus had been present since service.  Further, she denied having told the April 2010 examiner that she did not currently have tinnitus.  The Board notes that the Veteran filed the claim for tinnitus in October 2009.

The Veteran is competent to report the onset and continuity of her tinnitus symptoms, as tinnitus is a disease that is capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).  Indeed, tinnitus is diagnosed based on an individual's subjective complaints.

The Veteran's report of the onset of her tinnitus during service is deemed credible, as her report is consistent with her service as a jet engine mechanic and her report is uncontroverted by any evidence of record.  Cf. Cromer v. Nicholson, 19 Vet. App. 215 (2005).  The Board also notes that the Veteran has been granted service connection for bilateral sensorineural hearing loss based on inservice noise exposure.  In this regard, the Board notes that "an associated hearing loss is usually present" with tinnitus.  THE MERCK MANUAL, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  "High frequency tinnitus usually accompanies [noise-induced] hearing loss."  THE MERCK MANUAL, Sec. 7, Ch. 85, Inner Ear.  VA Training Letter 10-02 also notes that "[s]ensorineural hearing loss, such as from . . . acoustic trauma, is the most common cause of tinnitus."  Training Letter at 5.

As the Veteran has a current diagnosis of tinnitus and has provided a credible history of inservice onset of such, service connection for tinnitus is warranted.  See 38 C.F.R. § 3.303(b), (d).


ORDER

Service connection for tinnitus is granted.

The issues of entitlement to a compensable evaluation for musculotendinous strain right posterior rib cage; entitlement to a 10 percent evaluation based on multiple noncompensable service connected disabilities; and entitlement to service connection for cervical spine, left shoulder, right shoulder, left knee, and right knee disabilities, are dismissed.


REMAND

The Veteran's claim for service connection for a lumbar spine disability requires additional development.  The Veteran contends that she injured her low back when an aircraft starter test cell exploded in the propulsion branch of Tyndall Air Force Base throwing her across the room and into a steel work bench.  She contends that she was unable to walk unassisted for two weeks following this event, but that she did not seek treatment during service.  She is unsure of the date of this event, but believes it was probably in 1975 or 1976.

The Veteran reports that this event was "catastrophic and warranted repair to the test cell and building before further maintenance could commence.  Several days later the exhaust chimney, which blew off the roof during the explosion, was found by a pilot 1/2 mile down the flight line."  The RO has not made any attempt to corroborate this event.

The service treatment records document that the Veteran complained of back pain in March 1976, March 1977, April 1977, and June 1977.  There was no reference to any explosion or traumatic injury in the records of this treatment.

Following service, the Veteran was injured in motor vehicle accidents in 1992 and March 2008.  She contends that she did not injure her back in the 1992 accident.  The record contains chiropractic treatment records following the 2008 accident that refer to a back injury at that time.  The Veteran has alternatively contended that her current lumbar spine disability is secondary to service connected musculotendinous strain, right posterior rib cage.

The Veteran submitted statements from treating Nurse Practitioners in July 2012 and April 2016.  The July 2012 statement stated that the Veteran "has a longstanding history of lumbar spine pain that started during her military service when in 1976 she was knocked to the ground secondary to the explosion of a test cell.  Additionally the injury was aggravated by lifting required by her job during her military assignment.  Although she has had trauma from motor vehicle accidents in 1992 and 2008, her lumbago was well established prior to these accidents."  It is unclear whether this Nurse Practitioner reviewed the claim file.

The April 2016 statement noted that "I have been treating [the Veteran] for the condition of lumbar back pain for the past 3 years.  After reviewing her medical and treatment records and listening to her personal account of the injury she sustained while in military, in my professional medical opinion it is at least likely that [the Veteran]'s lumbar spine arthritis with increasing pain is due to your service connected musculotendinous strain right posterior rib case which she sustained during an accident that occurred while serving in the Air Force."  It is not clear that this Nurse Practitioner was aware of the motor vehicle accident in 2008 and the subsequent back treatments.

A VA examiner in April 2010 diagnosed degenerative joint disease of the lumbar spine.  The examiner found it less likely than not related to or caused by the Veteran's service connected musculotendinous strain of the right posterior rib cage, and not related to military service.  The examiner stated that the Veteran's "musculotendinous strain of the right posterior rib cage condition was shown to improve on re evaluation exam 1982 (years after separation) without complaints of other associated conditions.... private records show Veteran experiencing trauma in two motor vehicle accidents (1992, 2008) with significant potential for causation of ...back...condition."  The examiner did not specifically comment on the significance of the documented inservice back complaints.

Once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).
The Board finds that the April 2010 VA examination is thus inadequate, and a new opinion must be sought.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's complete service personnel records from any appropriate source, and associate them with the claims file.

2.  Contact appropriate sources to attempt to confirm the incident reported by the Veteran involving an explosion of an aircraft starter test cell in the propulsion branch of Tyndall Air Force Base, Florida, in 1975 or 1976 that resulted in significant damage to the building.  Document all attempts to verify this event.

3.  Following the above development, schedule the Veteran for appropriate VA examination to determine the nature and etiology of any current lumbar spine disability.  The claims file and a copy of this REMAND should be provided to the examiner for review.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the Veteran's claims file, and her statements regarding the claimed disability, the examiner is to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a lumbar spine disability had its onset during active service or, alternatively, whether it was caused or aggravated by the service-connected musculotendinous strain, right posterior rib cage.  The examiner should consider the inservice treatments for low back pain.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to mere speculation, then the examiner should explain why this is so.

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the claim based on the entirety of the evidence.  If the claim remains denied, issue a supplemental statement of the case and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


